Exhibit 10.4



--------------------------------------------------------------------------------








TRS PURCHASE AND SALE AGREEMENT
dated as of July 19, 2019
between
OUTFRONT MEDIA LLC,
as an Originator and as Servicer,
VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO,
as Originators,
and
OUTFRONT MEDIA RECEIVABLES TRS, LLC,
as Buyer








--------------------------------------------------------------------------------








--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I
DEFINITIONS AND RELATED MATTERS
1


 
 
 
 
 
SECTION 1.1
Defined Terms
1


 
SECTION 1.2
Other Interpretative Matters
3


 
 
 
 
 
ARTICLE II
AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE
3


 
 
 
 
 
SECTION 2.1
Purchase, Sale and Contribution
3


 
SECTION 2.2
Timing of Purchases
3


 
SECTION 2.3
Purchase Price
4


 
SECTION 2.4
No Recourse or Assumption of Obligations
5


 
SECTION 2.5
Purchase Report
5


 
 
 
 
 
ARTICLE III
ADMINISTRATION AND COLLECTION
6


 
 
 
 
 
SECTION 3.1
Media LLC to Act as Servicer; Contracts
6


 
SECTION 3.2
Deemed Collections
7


 
SECTION 3.3
Actions Evidencing Purchases
8


 
SECTION 3.4
Application of Collections
9


 
 
 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
9


 
 
 
 
 
 
SECTION 4.1
Mutual Representations and Warranties
11


 
SECTION 4.2
Additional Representations and Warranties of Each Originator
11


 
 
 
 
 
ARTICLE V
GENERAL COVENANTS
15


 
 
 
 
 
 
SECTION 5.1
Mutual Covenants
15


 
SECTION 5.2
Additional Covenants of Each Originator
16


 
SECTION 5.3
Reporting Requirements
18


 
SECTION 5.4
Negative Covenants of Each Originator
21


 
 
 
 
ARTICLE VI
TERMINATION OF PURCHASES
24


 
 
 
 
 
 
SECTION 6.1
Voluntary Termination
24


 
SECTION 6.2
Automatic Termination
24


 
SECTION 6.3
Final Payout Date
24


 
 
 
 
 
ARTICLE VII
INDEMNIFICATION
24


 
 
 
 
 
 
SECTION 7.1
Each Originator's Indemnity
24


 
SECTION 7.2
Contribution
28


 
 
 
 
 
ARTICLE VIII
MISCELLANEOUS
28


 
 
 
 
 
 
SECTION 8.1
Amendments, Etc
28


 
SECTION 8.2
No Waiver; Remedies
29


 
SECTION 8.3
Notices, Etc
29


 
SECTION 8.4
Binding Effect; Assignment
29


 
SECTION 8.5
Survival
30


 
SECTION 8.6
Costs, Expenses and Taxes
30


 
SECTION 8.7
Execution in Counterparts; Integration
30







-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
SECTION 8.8
Governing Law
30


 
SECTION 8.9
Waiver of Jury Trial
31


 
SECTION 8.10
Consent to Jurisdiction; Waiver of Immunities
31


 
SECTION 8.11
Confidentiality
31


 
SECTION 8.12
No Proceedings
31


 
SECTION 8.13
No Recourse Against Other Parties
32


 
SECTION 8.14
Grant of Security Interest
32


 
SECTION 8.15
Binding Terms in Other Transaction Documents
32


 
SECTION 8.16
Joint and Several Liability
32


 
SECTION 8.17
Severability
32


 
SECTION 8.18
Lead Originator
32







SCHEDULE I        List and Location of each Originator
ANNEX 1        UCC Details Schedule
ANNEX 2        Notice Information
EXHIBIT 2.2        Form of Note
EXHIBIT 2.5        Form of Purchase Report












-ii-

--------------------------------------------------------------------------------







TRS PURCHASE AND SALE AGREEMENT
THIS TRS PURCHASE AND SALE AGREEMENT dated as of July 19, 2019 (this
“Agreement”) is among OUTFRONT MEDIA LLC, a Delaware limited liability company
(“Media LLC”), as an originator and as initial servicer (in such capacity, the
“Servicer”), the VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO (together with
Media LLC, the “Originators” and each, an “Originator”), and OUTFRONT MEDIA
RECEIVABLES TRS, LLC, a Delaware limited liability company (the “Buyer”). For
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS AND RELATED MATTERS
SECTION 1.1    Defined Terms. In this Agreement, unless otherwise specified: (a)
capitalized terms are used as defined in (or by reference in) the Amended and
Restated Receivables Purchase Agreement dated as of the date hereof (as amended,
restated, modified or otherwise supplemented from time to time, the “Receivables
Purchase Agreement”) among Buyer, as a Seller, Outfront Media Receivables LLC,
as a Seller, Servicer, the Persons from time to time party thereto as Purchasers
and Group Agents and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ,
Ltd.), as Administrative Agent, and (b) as used in this Agreement, unless the
context otherwise requires, the following terms have the meanings indicated
below:
“Aggregate Originator Purchase Price” has the meaning given in Section 2.5(b).
“Deferred Payment” has the meaning given in Section 2.2.
“Lead Originator” has the meaning given in Section 8.14(a).
“Outernet” means Outfront Media Outernet Inc., a Delaware corporation.
“Purchase and Sale Termination Date” means, the date that Receivables and
Related Assets cease being sold or contributed, as applicable, to the Buyer
under this Agreement pursuant to Article VI of this Agreement.
“Purchase and Sale Termination Event” means the occurrence of any of the
following events or occurrences:
(a)    any Originator shall fail to make when due any payment or deposit to be
made by it under this Agreement or any other Transaction Document to which it is
a party and such failure shall remain unremedied for three (3) Business Days;
(b)    any representation or warranty made or deemed to be made by any
Originator (or any of its officers) under or in connection with this Agreement,
any other Transaction Documents to which it is a party, or any other information
or report delivered pursuant hereto or thereto shall prove to have been
incorrect or untrue in any material respect when made or deemed made or


1



--------------------------------------------------------------------------------




delivered; provided, that no breach of a representation or warranty set forth in
Section 4.2(a), (c), (k) or (q) shall constitute a Purchase and Sale Termination
Event pursuant to this clause (b) if a Deemed Collection Payment has been made
in accordance with Section 3.2 with respect to such breach;
(c)    any Originator shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement or any other Transaction Document to
which it is a party on its part to be performed or observed and such failure
shall continue unremedied for thirty (30) days after a Responsible Officer of
such Originator becomes aware of such failure; or
(d)    an Event of Bankruptcy shall have occurred with respect to any
Originator.
“Purchase Price” has the meaning given in Section 2.3(a).
“Purchase Report” has the meaning given in Section 2.5.
“QRS Receivable” means each Receivable (without giving effect to the exclusion
of “QRS Receivable” from the definition thereof) originated by an Originator
that is not a TRS Receivable.
“Receivable” means any account receivable or other right to payment from a
Person, whether constituting an account, chattel paper, a payment intangible, an
instrument or a general intangible, in each case, arising from the sale of
goods, provided or to be provided, or provision of services, rendered or to be
rendered, by any Originator pursuant to a Contract, including the right to
payment of any interest, finance charges, fees and other payment obligations of
such Person with respect thereto; provided, however, that the term “Receivable”
shall not include any QRS Receivable.
“Related Assets” means (a) all rights to, but not any obligations under, all
Related Security with respect to the Receivables, (b) all Records (but excluding
any obligations or liabilities under the Contracts), (c) all Collections in
respect of, and other proceeds of, the Receivables or any other Related
Security, (d) all rights and remedies of any Originator under any Transaction
Documents and any other rights or assets pledged, sold or otherwise transferred
to Buyer hereunder, and (e) all products and proceeds of any of the foregoing.
“Required Capital Amount” means $5,000,000.
“Subordinated Note” has the meaning given in Section 2.2.
“TRS Receivable” means each Receivable (without giving effect to the exclusion
of “TRS Receivable” from the definition thereof) originated by an Originator
that arise solely as a result of the provision by an Originator of any of the
following: (i) marketing, e-commerce, consulting, printing, design and certain
site and structure management services, (ii) advertising space on buses, trains,
subways and other movable, non-stationary structures, (iii) mobile advertising
services and (iv) the installation or removal of any advertising materials on
any structures or sites.
SECTION 1.2    Other Interpretive Matters. The interpretation of this Agreement,
unless otherwise specified, is subject to Section 1.02 of the Receivables
Purchase Agreement.


2



--------------------------------------------------------------------------------




ARTICLE II

AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE
SECTION 2.1    Purchase, Sale and Contribution. Upon the terms and subject to
the conditions set forth in this Agreement, each Originator hereby sells or
contributes (solely in the case of Outernet), as applicable, to Buyer, and Buyer
hereby purchases or acquires (solely in the case of Outernet) from each
Originator, as applicable, all of such Originator’s right, title and interest
in, to and under the Receivables and the Related Assets, in each case whether
now existing or hereafter arising, acquired, or originated.
SECTION 2.2    Timing of Purchases. All of the Receivables existing at the
opening of an Originator’s business on the Restatement Date are hereby sold or
contributed (solely in the case of Outernet), as applicable, to Buyer on such
date in accordance with the terms hereof. All of the Receivables originated by
any Originator on any date after the Restatement Date until the Purchase and
Sale Termination Date shall be sold or contributed (solely in the case of
Outernet), as applicable, to Buyer on such date in accordance with the terms
hereof. Buyer shall pay to the applicable Originator on the date of such sale
the applicable cash Purchase Price for the Receivables sold to Buyer in
immediately available funds; provided, however, to the extent that Buyer does
not have funds available to pay the Purchase Price due on the sale date in cash
(such cash insufficiency being a “Deferred Payment”), such Deferred Payment
shall be deemed to have been funded by the related Originator through either (i)
an advance under the Subordinated Note, subject to the limitation in Section
2.3(e) below or (ii) (solely in the case of Outernet) as a capital contribution,
subject to the limitations in Section 2.3(d) below. On and after the Restatement
Date until the Purchase and Sale Termination Date, each Receivable shall be
deemed to have been sold or contributed (solely in the case of Outernet) to
Buyer immediately (and without further action by any Person) upon the creation
or acquisition (solely in the case of Outernet) of such Receivable by the
related Originator or on the Restatement Date in the case of the sale or
contribution (solely in the case of Outernet) on such date. The Related Assets
with respect to each Receivable shall be sold or contributed (solely in the case
of Outernet) at the same time as such Receivable, whether such Related Assets
exist at such time or arise, are acquired or are originated thereafter.
Buyer has executed and delivered in the form attached to this Agreement as
Exhibit 2.2, a subordinated promissory note (the “Subordinated Note”) to
Outernet for the benefit of the Originators. On the Restatement Date, the
aggregate outstanding principal balance of the Subordinated Note will be
$15,000,000.
The Servicer shall make all appropriate record keeping entries with respect to
the Subordinated Note to reflect (x) the payments and reductions made pursuant
to Section 2.3 and (y) the portion of aggregate principal amount outstanding
under the Subordinated Note payable for the benefit of each Originator. The
Servicer’s books and records shall constitute rebuttable presumptive evidence of
(x) the principal amount of, and accrued interest on, the Subordinated Note at
any time and (y) the respective portions of aggregate principal amount
outstanding under the Subordinated Note payable for the benefit of each
Originator at any time. Each Originator hereby irrevocably authorizes the
Servicer to mark the Subordinated Note “CANCELED” and to return such


3



--------------------------------------------------------------------------------




Subordinated Note to the Buyer upon the final payment thereof after the
occurrence of the Purchase and Sale Termination Date.
Except as otherwise provided in Section 2.3, any payments made by the Buyer in
reduction of the outstanding principal balance of, or accrued and unpaid
interest on, the Subordinated Note shall be allocated to the principal and
interest payable for the benefit of the respective Originators ratably in
accordance with the respective amounts of principal or interest, as applicable,
payable for their benefit under the Subordinated Note.
Each Originator acknowledges that it has received a copy of the Subordinated
Note and agrees to be bound by, and to comply with, all the terms of the
Subordinated Note, including, without limitation, the subordination provisions
set forth in paragraph 7 thereof.
SECTION 2.3    Purchase Price. (a) The purchase price (“Purchase Price”) for the
Receivables and the Related Assets shall equal the fair market value of the
Receivables and the Related Assets (taking into account a discount for the time
value of money, historic and expected losses and each Originator’s obligations
pursuant to Section 3.2) as agreed by the applicable Originator and Buyer at the
time of purchase or acquisition.
(b)    On the date hereof, (i) Outernet shall contribute Receivables and the
Related Assets to Buyer as a capital contribution in the amount set forth in a
written notice on the date hereof from Outernet to Buyer and Administrative
Agent and (ii) the other Originators shall sell Receivables and Related Assets
to Buyer and Buyer shall pay the relevant Originator the Purchase Price for such
Receivables and Related Assets through an increase in the principal amount of
the Subordinated Note.
(c)    On each date of sale or contribution, on the terms and subject to the
conditions set forth in this Agreement, Buyer shall pay the related Originator
the Purchase Price for the Receivables and the Related Assets generated by such
Originator on such day by transfer of funds, to the extent that Buyer has funds
available for that purpose after satisfying Buyer’s obligations under the
Receivables Purchase Agreement.
(d)    To the extent Buyer does not have funds available to pay the Purchase
Price due on any day in cash, Buyer shall (or, solely in the case of the
Purchase Price payable to Outernet, Buyer may, in its sole discretion), increase
the principal amount of the Subordinated Note by an amount up to the lesser of
(x) the principal amount of such Deferred Payment and (y) the maximum amount
that could be added to the principal amount of the Subordinated Note at such
time without rendering Sellers’ Net Worth less than the Required Capital Amount.
The Servicer is hereby authorized by Buyer to note in its records the date and
amount of each advance under the Subordinated Note, as well as the date of each
payment with respect thereto, in each case in accordance with Section 2.2,
provided that the failure to update such records shall not affect any obligation
of Buyer thereunder.
(e)    To the extent any portion of the Purchase Price due on any day remains
unpaid after giving effect to the above, Outernet shall treat a portion of its
Receivables and Related Assets equal to the remaining Deferred Payment to have
been transferred by


4



--------------------------------------------------------------------------------




Outernet to Buyer as a capital contribution, in return for an increase in the
value of the equity interest in Buyer held by Outernet.
(f)    In addition to contributions of Receivables and Related Assets by
Outernet to Buyer hereunder, Outernet may also, at its option in its sole
discretion, contribute cash to Buyer in return for an increase in the value of
the equity interest in Buyer held by Outernet. Servicer shall evidence such
Originator’s election to treat all or any portion of the Receivables and Related
Assets as a capital contribution by recording it as such on the books and
records of Buyer as maintained by the Servicer, and no further notice or
acceptance of any such contribution shall be necessary. Outernet, Servicer and
Buyer shall each record on its respective books and records any capital
contribution made by Outernet to Buyer promptly following its occurrence.
SECTION 2.4    No Recourse or Assumption of Obligations. Except as specifically
provided in this Agreement, the sale or contribution, as applicable, of
Receivables and Related Assets under this Agreement shall be without recourse to
any Originator. Each Originator and Buyer intend the transactions hereunder to
constitute absolute and irrevocable true sales or valid contributions of
Receivables and the Related Assets by each Originator to Buyer, providing Buyer
with the full risks and benefits of ownership of the Receivables and Related
Assets (such that the Receivables and the Related Assets (other than those
repurchased by any Originator pursuant to the terms hereof) would not be
property of any Originator’s estate in the event of such Originator’s
bankruptcy).
None of Buyer, Administrative Agent, the Purchaser Parties or the other Affected
Persons shall have any obligation or liability under any Receivables or Related
Assets, nor shall Buyer, Administrative Agent, any Purchaser Party or the other
Affected Persons have any obligation or liability to any Obligor or other
customer or client of any Originator (including any obligation to perform any of
the obligations of any Originator under any Receivables or Related Assets) or to
Servicer.
SECTION 2.5    Purchase Report. On each date when an Information Package is due
to be delivered under the Receivables Purchase Agreement, the Servicer shall
deliver to the Buyer, the Administrative Agent and Lead Originator a report in
substantially the form of Exhibit 2.5 (each such report being herein called a
“Purchase Report”) setting forth, among other things:
(a)    the aggregate initial Unpaid Balance of all Receivables which were sold
or contributed by the Originators to the Buyer during the most recently ended
Settlement Period;
(b)    the aggregate Purchase Price for all Receivables which were sold or
contributed by the Originators to the Buyer during the most recently ended
Settlement Period (such aggregate Purchase Price with respect to a Settlement
Period, an “Aggregate Originator Purchase Price”);
(c)    the portion, if any, of the Aggregate Originator Purchase Price for the
most recently ended Settlement Period that was paid in cash during such
Settlement Period;


5



--------------------------------------------------------------------------------




(d)    the portion, if any, of the Aggregate Originator Purchase Price for the
most recently ended Settlement Period that was paid in the form of an increase
in the principal amount of the Subordinated Note during such Settlement Period;
(e)    the portion, if any, of the Aggregate Originator Purchase Price for the
most recently ended Settlement Period that was paid in the form of a capital
contribution by Outernet to Buyer during such Settlement Period;
(f)    the Sellers’ Net Worth as of the Cut-Off Date of the most recently ended
Settlement Period;
(g)    the aggregate amount by which the principal balance of the Subordinated
Note was repaid during the most recently ended Settlement Period; and
(h)    the aggregate outstanding principal amount of the Subordinated Note as of
the Cut-Off Date of the most recently ended Settlement Period.
ARTICLE III

ADMINISTRATION AND COLLECTION


SECTION 3.1    Media LLC to Act as Servicer; Contracts. (a) Media LLC shall be
responsible for the servicing, administration and collection of the Receivables
and the Related Assets for the benefit of Buyer and for the benefit of
Administrative Agent (as Buyer’s assignee) on behalf of the Purchaser Parties,
all on the terms set out in (and subject to any rights to terminate Media LLC as
Servicer and appoint a successor Servicer pursuant to) the Receivables Purchase
Agreement.
(b)    Each Originator shall reasonably cooperate with Buyer and Servicer in
collecting amounts due from Obligors in respect of the Receivables.
(c)    Buyer and each Originator hereby grant to Servicer an irrevocable power
of attorney, with full power of substitution, coupled with an interest, to take
or cause to be taken in the name of Buyer or such Originator, as the case may
be, any and all steps which are necessary or advisable to endorse, negotiate,
enforce, or otherwise realize on any checks, instruments or other proceeds of
the Receivables or other right of any kind held or transmitted by Buyer or such
Originator or transmitted or received by Buyer (whether or not from such
Originator) or such Originator in connection with any Receivable and any Related
Assets (including under the related Records).
(d)    Each Originator hereby grants to Buyer and to Administrative Agent, as
assignee of Buyer, an irrevocable power of attorney, with full power of
substitution, coupled with an interest, to take or cause to be taken in the name
of Buyer or such Originator, as the case may be, any and all steps which are
necessary or advisable to endorse, negotiate, enforce, or otherwise realize on
any checks, instruments or other proceeds of the Receivables or other right of
any kind held or transmitted by Buyer or such Originator or transmitted or
received by Buyer (whether or not from such Originator) or such Originator


6



--------------------------------------------------------------------------------




in connection with any Receivable and any Related Assets (including under the
related Records); provided, however, the rights granted in this Section 3.1(d)
may only be exercised by the Administrative Agent during the continuance of a
Purchase and Sale Termination Event or Event of Termination.
(e)    Each Originator shall perform all of its obligations under the Records to
the same extent as if the Receivables had not been sold or contributed, as
applicable, hereunder and the exercise by each of Buyer, Servicer,
Administrative Agent or any of their respective designees of its rights
hereunder or under the Receivables Purchase Agreement shall not relieve such
Originator from such obligations.
SECTION 3.2    Deemed Collections. (a) If on any day:
(i)    the Unpaid Balance of any Receivable originated by any Originator is: (A)
reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any revision, cancellation,
allowance, rebate, credit memo, discount or other adjustment made by such
Originator or any Affiliate of such Originator, or any setoff, counterclaim or
dispute between such Originator or any Affiliate of such Originator, and an
Obligor, in each case other than with respect to the credit-worthiness of any
related Obligor, (B) less than the amount included in calculating the Net Pool
Balance for purposes of any Information Package (for any reason other than such
Receivable becoming a Defaulted Receivable or due to the application of
Collections received with respect to such Receivable), or (C) extended, amended
or otherwise modified or waived or any payment term or condition of any related
Contract is amended, modified or waived (except as expressly permitted under
Section 9.02(a) of the Receivables Purchase Agreement); or
(ii)    any of the representations or warranties of any Originator set forth in
Section 4.2(a), (c), (k) or (q) were untrue when made with respect to any
Receivable originated by such Originator or as a result of any action or
inaction of such Originator (other than solely as a result of the failure to
collect such Receivable due to a discharge in bankruptcy or similar insolvency
proceeding or other credit related reasons with respect to the relevant Obligor)
are no longer true with respect to any Receivable originated by such Originator,
in each case, as determined by the Administrative Agent and notified to such
Originator;
then, on such day, such Originator shall be deemed to have received a Collection
of such Receivable:
(1)    in the case of clauses (i)(A) or (B) above, in the amount of such
reduction or cancellation or the difference between the actual Unpaid Balance
(as determined immediately prior to the applicable event) and the amount
included in respect of such Receivable in calculating such Net Pool Balance or,
in the case of clause (i)(C) above, in the amount that such extension,
amendment, modification or waiver affects the Unpaid Balance of the related
Receivable in the sole determination of Buyer or the Administrative Agent, as
its assignee; or


7



--------------------------------------------------------------------------------




(2)    in the case of clause (ii) above, in the amount of the entire Unpaid
Balance of the relevant Receivable (as determined immediately prior to the
applicable event) with respect to which such representations or warranties of
such Originator were or became untrue.
Collections deemed received by any Originator under this Section 3.2(a) are
herein referred to as “Deemed Collections”.
(b)    Not later than the second Business Day after any Originator is deemed to
have received a Deemed Collection, it (or Lead Originator or Servicer on its
behalf) shall transfer to a Lock-Box Account immediately available funds in the
amount of such Deemed Collections.
(c)    If a Deemed Collection payment is made with respect to a Receivable in
the amount of the Unpaid Balance thereof (as determined immediately prior to the
applicable event), and the credit for such reduction has been applied pursuant
to Section 3.2(b), Buyer shall automatically be deemed to have reconveyed such
Receivable to the applicable Originator, without representation or warranty, but
free and clear of all liens, security interests, charges, and encumbrances
created by Buyer.
SECTION 3.3    Actions Evidencing Purchases. (a) On or prior to the Restatement
Date, each Originator (or Servicer, on behalf of such Originator) shall mark its
records evidencing Receivables and Contracts in a form acceptable to Buyer,
evidencing that the Receivables originated by such Originator have been
transferred in accordance with this Agreement, and none of the Originators or
Servicer shall change or remove such mark without the consent of Buyer and the
Administrative Agent, as its assignee. In addition, each Originator agrees that
from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action that Buyer or the
Administrative Agent, as its assignee may request in order to perfect, protect
or more fully evidence the purchases, sales and contributions hereunder, or to
enable Buyer or the Administrative Agent, as its assignee to exercise or enforce
any of their respective rights with respect to the Receivables and the Related
Assets. Without limiting the generality of the foregoing, each Originator will
upon the request of Buyer or its designee: (i) authorize and file such financing
or continuation statements, or amendments thereto or assignments thereof, and
such other instruments or notices, as may be necessary or appropriate to perfect
the interests of Buyer and the Administrative Agent, as its assignee in the
Receivables originated by such Originator and the Related Assets; and (ii) if an
Event of Termination has occurred and is continuing, mark its master data
processing records that evidence or list such Receivables and related Contracts
with a legend, acceptable to Buyer and the Administrative Agent, as its
assignee, evidencing that the related Receivables have been sold or contributed
in accordance with this Agreement.
(b)    Each Originator hereby authorizes Buyer or its designee (i) to file in
the name of such Originator one or more financing or continuation statements,
and amendments thereto and assignments thereof, relative to all or any of the
Receivables originated by such Originator and the Related Assets now existing or
hereafter arising and (ii) to the extent permitted by the Receivables Purchase
Agreement, to notify Obligors of the assignment of the Receivables originated by
such Originator and the Related Assets.


8



--------------------------------------------------------------------------------




(c)    Without limiting the generality of Section 3.3(a), each Originator shall:
authorize and deliver and file or cause to be filed appropriate continuation
statements, not earlier than six months and not later than one month prior to
the fifth anniversary of the date of filing of the financing statements filed in
connection with the Restatement Date or any other financing statement filed
pursuant to this Agreement, if the Final Payout Date shall not have occurred.
SECTION 3.4    Application of Collections. Any payment by an Obligor in respect
of any indebtedness owed by it shall be applied as specified in writing or
otherwise by such Obligor or as required by Applicable Law or by the underlying
Contract. If the manner of application of any such payment is not specified by
the related Obligor and is not required by Applicable Law or by the underlying
Contract, such payment shall, unless Buyer instructs otherwise, be applied:
first, as a Collection of any Receivable or Receivables then outstanding of such
Obligor, with such Receivables being paid in the order of the oldest first, and,
second, to any other indebtedness of such Obligor.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES
SECTION 4.1    Mutual Representations and Warranties. Each Originator represents
and warrants to Buyer, and Buyer represents and warrants to each Originator, as
of the date hereof and as of each date on which a purchase and sale or
contribution, as applicable, is made hereunder, as follows:
(a)    Organization and Good Standing. It has been duly organized in, and is
validly existing as a corporation or limited liability company, as applicable,
in good standing under the Applicable Laws of its jurisdiction of organization,
with all requisite power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted, except to the extent that such failure would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Due Qualification. It is in good standing in its jurisdiction of
organization and has obtained all necessary licenses, approvals and
qualifications, if any, in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualifications,
licenses or approvals, except to the extent that failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(c)    Power and Authority; Due Authorization. It (i) has all necessary power
and authority to (A) execute and deliver this Agreement and the other
Transaction Documents to which it is a party in any capacity, (B) carry out the
terms of and perform its obligations under the Transaction Documents applicable
to it, (C) with respect to such Originator, sell, assign or contribute (solely
in the case of Outernet) the Receivables and the Related Assets on the terms and
conditions herein provided, (D) with respect to such Originator, grant a


9



--------------------------------------------------------------------------------




security interest in the Receivables on the terms and conditions herein
provided, and (E) with respect to Buyer, purchase, acquire and own the
Receivables and the Related Assets on the terms and conditions herein provided
and (ii) has duly authorized by all necessary corporate or limited liability
company action, the execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party in any capacity.
(d)    Binding Obligations. This Agreement constitutes, and each other
Transaction Document to be signed by it when duly executed and delivered by it
will constitute, a legal, valid and binding obligation of it, enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar Applicable Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.
(e)    No Violation. The execution, delivery and performance by it of this
Agreement and the other Transaction Documents to which it is a party will not
(i) conflict with, result in any breach or (without notice or lapse of time or
both) a default under, (A) its articles or certificate of incorporation,
by-laws, certificate of formation or limited liability company agreement, as
applicable, or (B) any indenture, loan agreement, asset purchase agreement,
mortgage, deed of trust, or other agreement or instrument to which it is a party
or by which it or any of its properties is bound, where such conflict, breach or
default would reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, (ii) result in the creation or
imposition of any Adverse Claim (other than any Adverse Claim created in
connection with this Agreement and the other Transaction Documents) upon any of
its properties pursuant to the terms of any such indenture, loan agreement,
asset purchase agreement, mortgage, deed of trust, or other agreement or
instrument to which it is a party or by which it or any of its properties is
bound, or (iii) violate any Applicable Law applicable to it or any of its
properties where such violation of Applicable Law would reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect.
(f)    No Proceedings. There are no actions, suits, proceedings, claims,
disputes or investigations pending, or to its knowledge threatened in writing,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which it is a party, (ii) seeking to
prevent the sale, assignment or contribution, as applicable, of any Receivables
and Related Assets or the consummation of the purposes of this Agreement or of
any of the other Transaction Documents to which it is a party, or (iii) seeking
any determination or ruling that has had or would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(g)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution, delivery and performance by it of this Agreement or any other
Transaction Document to which it is a party or the transactions contemplated
thereby, except for the filing of the UCC financing statements referred to in
Article VI of the Receivables Purchase Agreement,


10



--------------------------------------------------------------------------------




all of which, at the time required in Article VI of the Receivables Purchase
Agreement, shall have been duly made and shall be in full force and effect and
any filings required under applicable securities laws.
(h)    Litigation. There are no actions, suits, proceedings, claims or disputes
pending, or to its knowledge threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against it or
its properties that, either individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
(i)    Ordinary Course of Business. Each remittance of Collections on the
Receivables transferred by such Originator to Buyer under this Agreement or
pursuant to the Transaction Documents will have been (i) in payment of a debt
incurred by such Originator in the ordinary course of business or financial
affairs of such Originator and the Buyer and (ii) made in the ordinary course of
business or financial affairs of such Originator and the Buyer.
SECTION 4.2    Additional Representations and Warranties of Each Originator.
Each Originator represents and warrants to Buyer as of the date hereof and as of
each date on which a purchase and sale or contribution, as applicable, is made
hereunder, as follows:
(a)    Valid Sale. This Agreement constitutes an absolute and irrevocable valid
sale, transfer and assignment or contribution (solely in the case of Outernet),
as applicable, of the Receivables originated by such Originator and the Related
Assets to Buyer free and clear of any Adverse Claim (other than Permitted
Adverse Claims), or alternatively the granting of a valid security interest in
the Receivables originated by such Originator and the Related Assets to Buyer,
enforceable against creditors of, and purchasers from, such Originator.
(b)    Use of Proceeds. The use of all funds obtained by such Originator under
this Agreement will not contravene any of Regulations T, U and X promulgated by
the Federal Reserve Board.
(c)    Quality of Title. At the time of its sale or contribution to Buyer
hereunder, each Receivable originated by such Originator, together with the
Related Assets, is owned by it free and clear of any Adverse Claim other than
Permitted Adverse Claims; when Buyer purchases or acquires by contribution such
Receivable and Related Assets and all Collections and proceeds if any of the
foregoing, Buyer shall have acquired for fair consideration and reasonably
equivalent value, all right, title and interest of such Originator thereto (and
such Originator represents and warrants that it has taken all steps under the
UCC necessary to perfect the transfer of such ownership interest in such
assets), free and clear of any Adverse Claim other than Permitted Adverse
Claims; and no valid effective financing statement or other instrument similar
in effect covering any Receivable, any interest therein, and the Related Assets
is on file in any recording office, except such as may be filed (i) in favor of
Buyer in accordance with any Transaction Document (and


11



--------------------------------------------------------------------------------




assigned to Administrative Agent) or (ii) in favor of Administrative Agent in
accordance with the Receivables Purchase Agreement or any Transaction Document.
(d)    Accurate Reports. No Information Package or any other information,
exhibit, financial statement, document, book, record or report furnished by or
on behalf of any Originator or any of its Affiliates to Buyer, Administrative
Agent or any other Secured Party in connection with this Agreement or any other
Transaction Document: (i) was untrue or inaccurate in any material respect as of
the date it was dated or (except as otherwise disclosed in writing to
Administrative Agent, Buyer, or such Secured Party at such time) as of the date
so furnished; or (ii) when taken as a whole, contained when furnished any
material misstatement of fact or omitted, to state a material fact or any fact
necessary to make the statements contained therein, in light of the
circumstances in which they were made not materially misleading; provided,
however, that, with respect to projected or pro forma financial information and
information of a general economic or industry specific nature, each Originator
represents only that such information has been prepared in good faith based on
assumptions believed by such Originator to be reasonable at the time of
preparation.
(e)    UCC Details. Such Originator’s true legal name as registered in the sole
jurisdiction in which it is organized, the jurisdiction of such organization,
its organizational identification number, if any, as designated by the
jurisdiction of its organization, its federal employer identification number, if
any, and the location of its chief executive office and principal place of
business are specified in Annex 1 and the offices where such Originator keeps
all its Records are specified in Annex 1 (or at such other locations, notified
to Administrative Agent and Buyer in accordance with Section 7.01(l) or 8.01(f)
of the Receivables Purchase Agreement), in jurisdictions where all actions
required under Section 9.06 of the Receivables Purchase Agreement has been taken
and completed. Except as described in Annex 1, such Originator has no, and has
never had any, trade names, fictitious names, assumed names or “doing business
as” names and such Originator has never changed the location of its chief
executive office or its true legal name, identity or corporate structure. Each
Originator is organized only in a single jurisdiction.
(f)    Lock-Box Accounts. The names and addresses of all of the Lock‑Box Banks,
together with the account numbers of the Lock‑Box Accounts at such Lock-Box
Banks, are specified in Schedule II to the Receivables Purchase Agreement (or
have been notified to and approved by the Administrative Agent in accordance
with Section 8.03(d) of the Receivables Purchase Agreement).
(g)    Tax Status. Such Originator (i) has timely filed all federal, state and
local tax returns required to be filed by it and (ii) has paid or caused to be
paid all taxes and assessments due pursuant to such returns or received by it,
respectively, other than taxes and assessments contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP and as to which no Adverse Claim (other than a Permitted
Adverse Claim) exists, except where the failure to do so


12



--------------------------------------------------------------------------------




would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(h)    Servicing Programs. No license or approval is required for Servicer’s or
Buyer’s use of any software or other computer program used by any Originator or
any Sub-Servicer in the servicing of the Receivables, other than those which
have been obtained and are in full force and effect.
(i)    Credit and Collection Policies. Such Originator has complied with the
Credit and Collection Policies in all material respects, and such policies have
not changed in any material respect since the Restatement Date except as
permitted under Section 5.3(g).
(j)    Compliance with Applicable Law. Such Originator has complied with all
Applicable Law, except where such noncompliance would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(k)    Eligible Receivables. Each Receivable was an Eligible Receivable on the
date of any sale or contribution hereunder, unless otherwise specified in the
first Information Package that includes such Receivable.
(l)    Adverse Change. Since December 31, 2018, there has been no event or
occurrence that has caused, or would reasonably be expected to cause, a Material
Adverse Effect.
(m)    Financial Condition. All financial statements of Parent and its
consolidated Subsidiaries delivered pursuant to Section 8.05(a) of the
Receivables Purchase Agreement were prepared in accordance with GAAP in effect
on the date such statements were prepared and fairly present in all material
respects the financial condition of Parent and its Subsidiaries as of the dates
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, (i) except as otherwise expressly noted therein and (ii) subject, in
the case of quarterly financial statements, to changes resulting from normal
year-end adjustments and the absence of footnotes.
(n)    Investment Company Act. Such Originator is not required to register as an
“investment company” under (and as defined in) the Investment Company Act.
(o)    ERISA. Except as would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, such Originator
and its respective ERISA Affiliates (i) have fulfilled their obligations under
the minimum funding standards of ERISA and the Code with respect to each Pension
Plan; (ii) are in compliance in all material respects with the applicable
provisions of ERISA and the Code with respect to each Pension Plan; (iii) have
not incurred any liability to the PBGC or to any Pension Plan under Title IV of
ERISA, other than a liability to the PBGC for premiums under Section 4007 of
ERISA already paid or not yet due; (iv) have not incurred any liability to the
PBGC or to any Pension Plan under Title IV of ERISA with respect to a plan
termination


13



--------------------------------------------------------------------------------




under Section 4041 of ERISA; and (v) have not incurred any Withdrawal Liability
to a Multiemployer Plan. No steps have been taken by any Person to terminate any
Pension Plan the assets of which are not sufficient to satisfy all of its
benefit liabilities under Title IV of ERISA.
(p)    No Event of Termination. No event has occurred and is continuing and no
condition exists, or would result from the sale, transfer and assignment or
contribution of the Receivables originated by such Originator, that constitutes
or would reasonably be expected to constitute an Event of Termination or
Unmatured Event of Termination.
(q)    No Fraudulent Conveyance. No sale or contribution hereunder constitutes a
fraudulent transfer or conveyance under any United States federal or applicable
state bankruptcy or insolvency laws or is otherwise void or voidable under such
or similar laws or principles or for any other reason.
(r)    Solvent. Such Originator is Solvent.
(s)    Reliance on Separate Legal Identity. Such Originator hereby acknowledges
that the Secured Parties, the Group Agents and the Administrative Agent are
entering into the transactions contemplated by this Agreement and the other
Transaction Documents in reliance upon such Originator’s identity as a legal
entity separate from the Buyer.
(t)    Policies and Procedures. Policies and procedures have been implemented
and maintained by or on behalf of such Originator that are designed to achieve
compliance by such Originator and its Subsidiaries, directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions giving due regard to the nature of such Person’s business
and activities, and such Originator, its Subsidiaries and their respective
officers and employees and, to the knowledge of such Originator, its officers,
employees, directors and agents acting in any capacity in connection with or
directly benefitting from the facility established hereby, are in compliance
with Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.
(u)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. (i) None of such
Originator or any of its Subsidiaries or, to the knowledge of such Originator,
any of its directors, officers, employees, or agents that will act in any
capacity in connection with or directly benefit from the facility established
hereby is a Sanctioned Person, (ii) none of such Originator or any of its
Subsidiaries is organized or resident in a Sanctioned Country and (iii) such
Originator has not violated, been found in violation of or is under
investigation by any Governmental Authority for possible violation of any
Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.
(v)    Proceeds. No sale or contribution of Receivables or use of proceeds
thereof by such Originator in any manner will violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.


14



--------------------------------------------------------------------------------




(w)    Opinions. The facts regarding such Originator, the Receivables, the
Related Assets, the transactions contemplated by the Transaction Documents and
the related matters set forth or assumed in each of the true sale and
non-consolidation opinions of counsel delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.
(x)    Bulk Sales Act. No transaction contemplated hereby requires compliance by
it with any bulk sales act or similar law.
ARTICLE V

GENERAL COVENANTS
SECTION 5.1    Mutual Covenants. At all times prior to the Final Payout Date,
Buyer and each Originator shall:
(a)    Compliance with Applicable Laws, Etc. Comply with all Applicable Laws
with respect to it, the Receivables and each of the related Contracts, except
where the failure to do so would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    Preservation of Existence. Preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing as a foreign organization in each
jurisdiction except where the failure to qualify or preserve or maintain such
existence, rights, franchises or privileges would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(c)    Separateness. (i) To the extent applicable to it, observe the applicable
legal requirements for the recognition of Buyer as a legal entity separate and
apart from Outernet and any Affiliate of Outernet, including complying with (and
causing to be true and correct), in all material respects, each of the facts and
assumptions contained in the legal opinions of counsel delivered in connection
with this Agreement and the other Transaction Documents regarding “true” sale
and “substantive consolidation” matters (and any later bring-downs or
replacements of such opinions), and (ii) not take any actions inconsistent in
any material respect with the terms of Section 8.08 of the Receivables Purchase
Agreement or Buyer’s limited liability company agreement.
Media LLC may issue consolidated financial statements that include Buyer, but
such financial statements shall contain a footnote to the effect that the
Receivables and Related Assets of Buyer are not available to creditors of any
Originator. If any Originator provides Records relating to Receivables to any
creditor of such Originator, such Originator shall also provide to such creditor
a notice indicating that (A) such Receivables have been conveyed to the Buyer
and sold to the Administrative Agent in accordance with the Transaction
Documents and (B) the Collections relating to such Receivables are held in trust
pursuant to Section 4.01 of the Receivables Purchase Agreement. If any
Originator has separate financial statements than from Media LLC, it shall cause


15



--------------------------------------------------------------------------------




its financial statements to disclose the separateness of Buyer and that the
Receivables originated by such Originator are owned by Buyer and are not
available to creditors of such Originator or of its Affiliates.
SECTION 5.2    Additional Covenants of Each Originator. At all times prior to
the Final Payout Date, each Originator shall:
(a)    Inspections. (i) From time to time, upon reasonable notice from Buyer or
Administrative Agent, as applicable, and at reasonable times during regular
business hours, permit Buyer, Administrative Agent, each Group Agent, Liquidity
Agent, any Program Support Provider and any of their respective representatives
including certified public accountants or other auditors or consultants
acceptable to Administrative Agent, such Group Agent, Liquidity Agent, any
Program Support Provider or Buyer, as applicable (the reasonable out-of-pocket
costs and expenses thereof to be reimbursed by such Originator), (A) to examine
and make copies of and abstracts from all Records in the possession or under the
control of such Originator or its Affiliates or agents, and (B) to visit the
offices and properties of such Originator or its agents or Affiliates for the
purpose of examining such materials described in clause (A) above, and to
discuss matters relating to the Receivables originated by such Originator or
such Originator’s performance hereunder with any of the officers of such
Originator or its Affiliates having knowledge of such matters; and (ii) without
limiting the provisions of clause (i) above, from time to time on request of the
Administrative Agent or the Buyer at any time an Event of Termination shall have
occurred that has not been waived in accordance with this Agreement, permit
certified public accountants or other consultants or auditors acceptable to
Administrative Agent to conduct, at such Originator’s expense, a review of such
Originator’s books and records relating to Pool Receivables; provided that,
unless an Event of Termination shall have occurred that has not been waived in
accordance with the Receivables Purchase Agreement at the time any such
audit/inspection is requested, such Originator shall only be required to
reimburse any Person for costs and expenses related to one such audit/inspection
during any calendar year (excluding any audits/inspections requested by Buyer).
(b)    Keeping of Records and Books of Account; Delivery. Maintain and
implement, or cause to be maintained and implemented, administrative and
operating procedures (including an ability to recreate records evidencing the
Receivables and Related Assets in the event of the destruction of the originals
thereof, backing up on at least a daily basis on a separate backup computer from
which electronic file copies can be readily produced and distributed to third
parties being agreed to suffice for this purpose), and keep and maintain, or
cause to be kept and maintained (or transferred to Servicer), all documents,
books, records and other information necessary or advisable for the collection
of all Receivables and Related Assets (including records adequate to permit the
daily identification of each new Receivable and all Collections of and
adjustments to each existing Receivable received, made or otherwise processed on
that day). At any time after the occurrence of an Event of Termination that has
not been waived in accordance with the Receivables Purchase Agreement, upon the
request of the Administrative Agent or Buyer, deliver the originals of all
Contracts to the Administrative Agent or its designee, together


16



--------------------------------------------------------------------------------




with electronic and other files applicable thereto, and other Records necessary
to enforce the related Receivable against any Obligor thereof.
(c)    Performance and Compliance with Receivables and Contracts. At its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts and the Receivables, unless such Originator or the Servicer makes a
Deemed Collection payment in respect of the entire Unpaid Balance thereof in
accordance with Section 3.2.
(d)    Location of Records. Keep its chief place of business and chief executive
office, and the offices where it keeps its Records (and all original documents
relating thereto), at the address(es) of such Originator referred to in Annex 1
or, upon thirty (30) days’ prior written notice to the Administrative Agent, at
such other locations in jurisdictions where all action required by Section 9.06
of the Receivables Purchase Agreement shall have been taken and completed.
(e)    Credit and Collection Policies. Comply in all material respects with the
Credit and Collection Policy in regard to each Receivable originated by such
Originator and the Related Assets.
(f)    Collections. Instruct all Obligors to cause all Collections of
Receivables and Related Assets to be deposited directly in a Lock-Box Account
covered by an effective Lock-Box Agreement. In the event such Originator, the
Servicer or any of their respective Affiliates otherwise receives any
Collections, such Person will deposit such Collections in a Lock-Box Account
covered by an effective Lock-Box Agreement within two (2) Business Days of such
receipt thereof. In the event that any funds other than Collections are
deposited into any Lock-Box Account, the Buyer (or the Servicer on its behalf)
shall within two (2) Business Days identify and transfer such funds to the
appropriate Person entitled to such funds. Such Originator shall at all times
maintain or cause to be maintained such documents, books, records and other
information necessary or advisable to (i) on a daily basis identify Collections
of Receivables received from time to time, (ii) on a daily basis identify
Subject Collections received from time to time and the Subject Receivable to
which each portion of Subject Collections relates and (iii) segregate within two
(2) Business Days Collections of Receivables from Subject Collections and other
property of the Servicer, such Originator and their respective Affiliates other
than the Buyer.
(g)    Agreed Upon Procedures. Reasonably cooperate with Servicer and the
designated accountants or consultants for each annual agreed upon procedures
report required pursuant to Sections 8.02(f) and 8.05(g) of the Receivables
Purchase Agreement.
(h)    Frequency of Billing. Prepare and deliver (or cause to be prepared and
delivered) invoices with respect to each Receivable originated by such
Originator in accordance with its Credit and Collection Policy, but in any event
no less frequently than as required under the Contract related to such
Receivable.


17



--------------------------------------------------------------------------------




(i)    Federal Assignment of Claims Act. If reasonably requested by the
Administrative Agent, prepare and make any filings under the Federal Assignment
of Claims Act (or any other similar Applicable Law) with respect to Receivables
from Obligors that are Governmental Authorities, that are necessary or desirable
in order for the Administrative Agent to enforce such Receivable against the
Obligor thereof.
(j)    Insurance. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as Parent and its Subsidiaries) as are
customarily carried under similar circumstances by such other Persons.
(k)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Ensure that
policies and procedures are maintained and enforced by or on behalf of such
Originator that are designed to promote and achieve compliance by such
Originator and each of its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws
and applicable Sanctions.
SECTION 5.3    Reporting Requirements. From the date hereof until the Final
Payout Date, each Originator will furnish to Buyer and to Administrative Agent
each of the following:
(a)    Quarterly Financial Statements. (i) Within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Parent, a consolidated balance sheet of Parent and its Subsidiaries as at the
end of such fiscal quarter and the related (A) consolidated statements of income
or operations for such fiscal quarter and for the portion of the fiscal year
then ended, and (B) consolidated statements of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of Parent as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of Parent and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.
(ii)    Annual Financial Statements. Within ninety (90) days after the end of
each fiscal year of Parent, a consolidated balance sheet of Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like


18



--------------------------------------------------------------------------------




qualification or exception or any qualification or exception as to the scope of
such audit (other than any qualification that is expressly solely with respect
to, or expressly resulting solely from, (i) an upcoming maturity date of the
Credit Agreement; or (ii) any potential inability to satisfy a financial
maintenance covenant on a future date or in a future period) (an “Accounting
Opinion”).
Notwithstanding the foregoing, the obligations in clauses (i) and (ii) of this
Section 5.3(a) may be satisfied with respect to financial information of Parent
and its Subsidiaries by furnishing Parent’s Annual Report on Form 10-K or
Quarterly Reports on Form 10-Q filed with the SEC and, to the extent not
included in the relevant 10-K, a related Accounting Opinion.
Documents required to be delivered pursuant to Section 5.3 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which Parent (or any direct or indirect parent of Parent) posts
such documents, or provides a link thereto, at the following website:
www.outfrontmedia.com, to which each Group Agent and the Administrative Agent
have access; or (ii) on which such documents are posted on Parent’s behalf on
IntraLinks/IntraAgency or another relevant website (including without limitation
the EDGAR website of the SEC), if any, to which each Group Agent and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent).
(b)    Financial Statements and Other Information. Each Originator shall furnish
(or caused to be furnished) to Administrative Agent:
(i)    promptly after the same become publicly available, copies of all proxy
statements, financial statements and regular or special reports which the Parent
sends generally to its stockholders;
(ii)    promptly upon its receipt of any material notice, request for consent,
financial statements, certification, report or other communication under or in
connection with any Transaction Document from any Person other than the Buyer,
the Administrative Agent or any Group Agent, copies of the same;
(iii)    promptly following a request therefor, any documentation or other
information (including with respect to any Outfront Party) that Buyer,
Administrative Agent or any Group Agent reasonably requests in order to comply
with its ongoing obligations under the applicable “know your customer” and anti
money laundering rules and regulations, including the PATRIOT Act; and
(iv)    from time to time such further information regarding the business,
affairs and financial condition of the Outfront Parties as Buyer or
Administrative Agent shall reasonably request.
(c)    ERISA. Promptly after such Originator becomes aware of the occurrence of
any ERISA Event, a notice indicating that such event has occurred, accompanied
by a written statement of a Responsible Officer of such Originator setting forth
details of the occurrence referred to therein and stating what action it
proposes to take with respect thereto.


19



--------------------------------------------------------------------------------




(d)    Events of Termination. Notice of the occurrence of any Event of
Termination or Unmatured Event of Termination, accompanied by a written
statement of a Financial Officer of such Originator setting forth details of
such event and the action that such Originator proposes to take with respect
thereto, such notice to be provided promptly (but not later than one (1)
Business Day) after such Originator obtains knowledge of any such event.
(e)    Servicing Programs. If the Servicer is not Media LLC (or an Affiliate of
Media LLC) or if any Event of Termination has occurred that has not been waived
in accordance with the terms of the Receivables Purchase Agreement and a license
or approval is required for Buyer or such successor Servicer’s use of any
software or other computer program used by such Servicer (or its Affiliate) in
the servicing of the Receivables, then such Originator shall at its own expense
arrange for Buyer and such successor Servicer to receive any such required
license or approval.
(f)    Litigation. As soon as possible, and in any event within two (2) Business
Days after such Originator obtains knowledge thereof, notice of (i) any
litigation, investigation or proceeding initiated against such Originator which
has had or would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect and (ii) any material adverse development in any
such litigation previously disclosed by it.
(g)    Change in Credit and Collection Policies or Business. At least thirty
(30) days prior to (i) the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a description or, if available, a
copy of the Credit and Collection Policy then in effect and a written notice (A)
indicating such change or amendment and (B) if such proposed change or amendment
would be reasonably likely to adversely affect the collectability of the
Receivables or decrease the credit quality of any newly created Receivables,
requesting Buyer’s, Administrative Agent’s and Majority Group Agent’s consent
thereto and (ii) any change in the character of such Originator’s business that
has or would, individually or in the aggregate, reasonably be expected to
materially and adversely affect the ability of such Originator to perform its
obligations hereunder or otherwise have a Material Adverse Effect or that would
prevent such Originator from conducting its business operations relating to the
Receivables or the performance of its duties and obligations hereunder or under
the other Transaction Documents, a written notice indicating such change and
requesting Buyer’s, Administrative Agent’s and Majority Group Agent’s consent
thereto.
(h)    Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of such Originator as Administrative Agent
or Buyer may from time to time reasonably request in order to protect the
interests of Buyer, Administrative Agent or any Purchaser Party under or as
contemplated by this Agreement or any other Transaction Document or to comply
with any Applicable Law or any Governmental Authority.


20



--------------------------------------------------------------------------------




SECTION 5.4    Negative Covenants of Each Originator. From the date hereof until
the Final Payout Date, each Originator shall not, without the prior written
consent of Administrative Agent and Buyer, do or permit to occur any act or
circumstance that it has covenanted not to do in any Transaction Document to
which it is a party in any capacity, or:
(a)    Sales, Adverse Claims, Etc. Except as otherwise explicitly provided
herein or in the other Transaction Documents, sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim (other than a Permitted Adverse Claim) upon or with respect to (i) any
Receivable or Related Contract or any Related Asset, or any interest therein, or
any proceeds of the foregoing, or any Lock‑Box Account to which any Collections
of any of the foregoing are sent, or any right to receive income or proceeds
from or in respect of any of the foregoing or (ii) with respect to Outernet, any
Capital Stock of the Buyer.
(b)    Extension or Amendment of Receivables. Except as permitted under Section
9.02(a) of the Receivables Purchase Agreement, extend, amend or otherwise modify
the payment terms of any Receivable or amend, modify or waive any payment term
or condition of any related Contract, in each case unless a corresponding Deemed
Collection payment in respect of such Receivable is made in connection
therewith.
(c)    Change in Credit and Collection Policies or Business. (i) Make or consent
to any change in, or waive any of the provisions of, the Credit and Collection
Policies that would be reasonably likely to materially adversely affect the
collectability of the Receivables or decrease the credit quality of any newly
created Receivables without the prior written consent of the Buyer and
Administrative Agent, (ii) make any change in the character of its business that
would have or could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, in either case, without the prior written
consent of Buyer and Administrative Agent or (iii) amend, waive or otherwise
modify any other Transaction Document to which it is a party, in any capacity,
or consent to any amendment, waiver or modification of any Transaction Document,
in each case, without the prior written consent of Administrative Agent and the
Majority Group Agent.
(d)    Change in Lock-Box Banks. (i) Add any bank or lock-box account not listed
on Schedule II to the Receivables Purchase Agreement as a Lock-Box Bank or
Lock-Box Account unless Administrative Agent shall have previously approved and
received duly executed copies of all Lock-Box Agreements and/or amendments
thereto covering each such new bank and lock-box account, (ii) terminate any
Lock-Box Bank, Lock-Box Agreement or related Lock-Box Account without the prior
written consent of Administrative Agent and, in each case, only if all of the
payments from Obligors that were being sent to such Lock-Box Bank or Lock-Box
Account will, upon termination of such Lock-Box Bank or Lock-Box Account and at
all times thereafter, be deposited in a Lock-Box Account with another Lock-Box
Bank covered by a Lock-Box Agreement or (iii) amend, supplement or otherwise
modify any Lock-Box Agreement without the prior written consent of Buyer and
Administrative Agent.


21



--------------------------------------------------------------------------------




(e)    Mergers, Sales, Etc. Consolidate or merge with or into any other Person
or sell, lease or transfer all or substantially all of its property and assets
as an entirety to any Person, unless in the case of any merger or consolidation
(i) such Originator shall be the surviving entity and (A) no Change in Control
shall result and (B) no Event of Termination or Unmatured Event of Termination
has occurred and is continuing or would result therefrom or (ii) (A) the
surviving entity shall be an entity organized or existing under the laws of the
United States, any state or commonwealth thereof, the District of Columbia or
any territory thereof, (B) the surviving entity shall execute and deliver to
Buyer, Administrative Agent and each Group Agent an agreement, in form and
substance reasonably satisfactory to Administrative Agent, containing an
assumption by the surviving entity of the due and punctual performance and
observance of each obligation, covenant and condition of such Originator under
this Agreement, (C) no Change in Control shall result, (D) Performance Guarantor
reaffirms in a writing, in form and substance reasonably satisfactory to
Administrative Agent, that its obligations under the Performance Guaranty shall
apply to the surviving entity, (E) no Event of Termination or Unmatured Event of
Termination has occurred and is continuing or would result therefrom and (F)
Administrative Agent receives such additional certifications, documents,
instruments, agreements and opinions of counsel as it shall reasonably request,
including as to the necessity and adequacy of any new UCC financing statements
or amendments to existing UCC financing statements.
(f)    Deposits to Accounts. (i) Deposit or otherwise credit, or cause or permit
to be so deposited or credited, or direct any Obligor to deposit or remit, any
Collection or proceeds thereof to any account or lock-box account (or related
lock-box, if applicable) other than a Lock-Box Account covered by a Lock-Box
Agreement or (ii) permit funds other than Collections and Subject Collections to
be deposited into any Lock-Box Account.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document, if a Triggering Event has occurred and is
continuing:
(i)    on each Business Day, such Originator shall provide such information with
respect to Subject Collections deposited into each Lock-Box Account as
reasonably requested by the Administrative Agent;
(ii)    within two (2) Business Days such Originator shall instruct or cause the
Servicer to instruct the obligor of each Subject Receivable to cease remitting
payments with respect to all Subject Receivables to any Lock-Box Account and to
instead remit payments with respect thereto to any other account (other than a
Lock-Box Account) from time to time identified to such obligor;
(iii)    such Originator shall immediately take or cause to be taken all other
actions necessary to ensure that no Subject Collections are deposited into any
Lock-Box Account; and
(iv)    such Originator shall no longer commingle or permit the Servicer or any
other Person to commingle Collections with any Subject Collections.


22



--------------------------------------------------------------------------------




(g)    Change in Organization, Etc. Change its jurisdiction of organization or
its name, identity or corporate organization structure or make any other change
such that any financing statement filed or other action taken to perfect Buyer’s
or Administrative Agent’s interests hereunder and under the Receivables Purchase
Agreement, as applicable, would become seriously misleading or would otherwise
be rendered ineffective, unless (i) no Event of Termination or Unmatured Event
of Termination has occurred and is continuing or would result immediately after
giving effect thereto, (ii) no Change in Control shall result, (iii) Performance
Guarantor reaffirms in a writing, in form and substance reasonably satisfactory
to Administrative Agent, that its obligations under the Performance Guaranty
shall apply to the new entity and (iv) Administrative Agent and Buyer have
received such certificates, documents, instruments, agreements and opinions of
counsel as they shall reasonably request, including as to the necessity and
adequacy of any new UCC financing statements or amendments to existing UCC
financing statements. Each Originator shall at all times maintain its
jurisdiction of organization and its chief executive office within a
jurisdiction in the United States of America in which Article 9 of the UCC is in
effect.
(h)    Actions Impairing Quality of Title. Take any action that could reasonably
be expected to cause any Receivable, together with the Related Assets, not to be
owned by it free and clear of any Adverse Claim (other than Permitted Adverse
Claims); or take any action that could reasonably be expected to cause
Administrative Agent not to have a valid ownership interest or first priority
perfected security interest in the Receivables and, to the extent such security
interest can be perfected by filing a financing statement or the execution of an
account control agreement, any Related Assets (or any portion thereof) and all
cash proceeds of any of the foregoing, in each case, free and clear of any
Adverse Claim (other than a Permitted Adverse Claim); or suffer the existence of
any valid and effective financing statement or other instrument similar in
effect covering any Receivable or any Related Asset on file in any recording
office except such as may be filed (i) in favor of Buyer in accordance with any
Transaction Document or (ii) in favor of Administrative Agent in accordance with
this Agreement or any Transaction Document or take any action that could
reasonably be expected to cause Administrative Agent not to have a valid first
priority perfected security interest (subject to any Permitted Adverse Claim) in
each Lock-Box Account and all amounts or instruments on deposit or credited
therein from time to time.
(i)    Buyer’s Tax Status. Take or cause any action to be taken that could
result in the Buyer becoming treated other than as a disregarded entity within
the meaning of U.S. Treasury Regulation § 301.7701-3 that is disregarded as
separate from a United States person within the meaning of Section 7701(a)(30)
of the Code for U.S. federal income tax purposes without the consent of the
Administrative Agent.
(j)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Use or permit
Performance Guarantor or its or Performance Guarantor’s Subsidiaries or their
respective directors, officers, employees or agents to use, the proceeds of any
sale or contribution of Receivables originated by such Originator (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Terrorism Laws, (B) for the


23



--------------------------------------------------------------------------------




purpose of funding or financing any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in each case to the
extent doing so would violate any Sanctions, or (C) in any other manner that
would result in liability to any Affected Person under any applicable Sanctions
or result in the violation of any Anti-Corruption Laws, Anti-Terrorism Laws or
Sanctions.
(k)    Evading and Avoiding. Engage in, or permit Performance Guarantor or any
of its or Performance Guarantor’s Subsidiaries or any director, officer,
employee, agent or other Person acting on behalf of an Originator or any of its
Subsidiaries in any capacity in connection with or directly benefitting from
this Agreement to engage in, or conspire to engage in, any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions.
ARTICLE VI

TERMINATION OF PURCHASES
SECTION 6.1    Voluntary Termination. Upon the occurrence and during the
continuation of a Purchase and Sale Termination Event, the sale and contribution
of Receivables and Related Assets pursuant to this Agreement may be terminated
by the Buyer, with the prior written consent of the Administrative Agent, at any
time when the Aggregate Capital is equal to zero.
SECTION 6.2    Automatic Termination. The sale by any Originator or contribution
by Outernet, as applicable, of Receivables and Related Assets pursuant to this
Agreement shall automatically terminate if an Event of Bankruptcy shall have
occurred and remain continuing with respect to such Originator or Buyer.
SECTION 6.3    Final Payout Date. This Agreement shall terminate upon two (2)
Business Days’ prior written notice by the Buyer, the Servicer or the Lead
Originator to the other parties hereto and the Administrative Agent so long as
the Final Payout Date has occurred and all Commitments have been reduced to $0.
ARTICLE VII

INDEMNIFICATION
SECTION 7.1    Each Originator’s Indemnity. (a) General Indemnity. Without
limiting any other rights which any such Person may have hereunder or under
Applicable Law, but subject to Sections 7.1(b) and 8.6, each Originator, jointly
and severally, hereby agrees to indemnify and hold harmless Buyer, Buyer’s
Affiliates and all of their respective successors, transferees, participants and
assigns, all Persons referred to in Section 8.4 hereof, and all assigns,
officers, members, managers, directors, shareholders, employees and agents of
any of the foregoing (each an “Originator Indemnified Party”), from and against
any and all claims, losses and liabilities (including Attorney Costs) (all of
the foregoing being collectively referred to as “Originator


24



--------------------------------------------------------------------------------




Indemnified Amounts”) arising out of or resulting from this Agreement or any
other Transaction Document, any of the transactions contemplated thereby, or the
ownership, maintenance or purchasing of the Receivables or in respect of or
related to any Receivable or Related Assets or otherwise arising out of or
relating to or in connection with the actions or inactions of any Outfront
Party; excluding however (a) Originator Indemnified Amounts to the extent a
final non-appealable judgment of a court of competent jurisdiction holds that
the Originator Indemnified Amounts resulted solely from the gross negligence or
willful misconduct by the Originator Indemnified Party seeking indemnification
or any material breach of the obligations of the Originator Indemnified Party
under the Transaction Documents, (b) Taxes (other than Taxes that represent
losses, claims, damages etc. arising from any non-Tax claim) and (c) Originator
Indemnified Amounts constituting recourse with respect to a Receivable or the
Related Asset by reason of bankruptcy or insolvency, or the financial or credit
condition or financial default, of the related Obligor. Without limiting or
being limited by the foregoing, each Originator, jointly and severally, shall
pay on demand to each Originator Indemnified Party any and all amounts necessary
to indemnify the Originator Indemnified Party from and against any and all
Originator Indemnified Amounts relating to or resulting from any of the
following (but excluding Originator Indemnified Amounts and Taxes described in
clauses (a), (b) and (c) above (other than the Taxes specifically enumerated in
clauses (xvi) and (xviii) below)):
(i)    the transfer by such Originator of any interest in any Receivable other
than the sale or contribution, as applicable, of any Receivable and Related
Assets to Buyer pursuant to this Agreement and the grant of a security interest
or ownership interest in any Receivable and Related Assets to Buyer pursuant to
this Agreement or the subsequent assignment to the Administrative Agent;
(ii)    any representation, warranty or statement made or deemed made by such
Originator (or any of its officers) under or in connection with this Agreement,
any of the other Transaction Documents, any Information Package or any other
information or report delivered by or on behalf of any Originator pursuant
hereto, which shall have been untrue, false or incorrect when made or deemed
made;
(iii)    the failure of such Originator to comply with the terms of any
Transaction Document, the Federal Assignment of Claims Act or any other
Applicable Law or the nonconformity of any such Receivable or Related Assets
with any such Applicable Law;
(iv)    the lack of an enforceable ownership interest or a first priority
perfected security interest in the Receivables (and all Related Assets)
transferred by such Originator, or purported to be transferred by such
Originator, to Buyer pursuant to this Agreement against all Persons (including
any bankruptcy trustee or similar Person);
(v)    any attempt by any Person (including Buyer) to void the transfers by such
Originator contemplated hereby under statutory provisions or common law or
equitable action;


25



--------------------------------------------------------------------------------




(vi)    the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Receivable and the other Related Assets in
respect thereof, transferred by such Originator, or purported to be transferred
by such Originator, to Buyer pursuant to this Agreement whether at the time of
any purchase or acquisition, as applicable, or at any subsequent time;
(vii)    any dispute, claim, offset or defense (other than discharge in
bankruptcy) or other similar claim of the Obligor to the payment of any
Receivable (including (x) a defense based on such Receivable, the related
Contract, Agency Letter or the Related Assets not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms or (y) any dispute between an Advertiser Obligor and the related Agency
Obligor as to which Person or Persons are obligated to make payment on a
Receivable (whether before or after an Advertiser Obligor remits payment to an
Agency Obligor)), or any other claim resulting from the sale of goods or the
rendering of services related to such Receivable or the furnishing or failure to
furnish any such goods or services or other similar claim or defense not arising
from the financial inability of any Obligor to pay undisputed indebtedness or
relating to collection activities with respect to such Receivable;
(viii)    any failure of such Originator to perform any of its duties or
obligations in accordance with the provisions hereof and of each other
Transaction Document related to the Receivables or to timely and fully comply
with the Credit and Collection Policy in regard to each Receivable;
(ix)    any products liability, environmental or other claim arising out of or
in connection with any Receivable or Related Assets or other merchandise, goods
or services which are the subject of or related to any Receivable or Related
Assets;
(x)    the ownership, delivery, non‑delivery, possession, design, construction,
use, maintenance, transportation, performance (whether or not according to
specifications), operation (including the failure to operate or faulty
operation), condition, return, sale, repossession or other disposition or safety
of any Related Assets (including claims for patent, trademark, or copyright
infringement and claims for injury to persons or property, liability principles,
or otherwise, and claims of breach of warranty, whether express or implied);
(xi)    any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or the use of
proceeds of any purchase hereunder or in respect of any Receivable or other
Related Assets or any related Contract;
(xii)    any failure of such Originator to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document;


26



--------------------------------------------------------------------------------




(xiii)    any setoff with respect to any Receivable;
(xiv)    the failure by such Originator to notify any Obligor of the assignment
pursuant to the terms hereof of any Receivable or Related Assets to Buyer (and
subsequently, pursuant to the Receivables Purchase Agreement, to Administrative
Agent for the benefit of Purchaser Parties) or the failure to require that all
Collections of Receivables be deposited directly in a Lock-Box Account covered
by a Lock-Box Agreement;
(xv)    any funds that are remitted by or on behalf of any Advertiser Obligor to
an Agency Obligor with respect to any Sequential Receivable that are not
subsequently remitted by or on behalf of such Agency Obligor to any Originator,
the Buyer, the Servicer or any other Person on their behalf within one hundred
twenty (120) days of such receipt;
(xvi)    any Taxes imposed upon the Originator Indemnified Party or upon or with
respect to the Receivables transferred by such Originator, or purported to be
transferred by such Originator, to Buyer pursuant to this Agreement arising by
reason of the purchase or ownership, contribution or sale of such Receivables
(or of any interest therein) or Related Assets or any goods which secure any
such Receivables or Related Assets;
(xvii)    any failure of such Originator to perform any of its respective duties
or obligations under any Contract related to any Unperformed Receivable;
(xviii)    any loss arising, directly or indirectly, as a result of the
imposition of sales or similar transfer type Taxes on or with respect to the
Receivables or Related Assets (to the extent not duplicative of clause (xvi)
above) or the failure by such Originator to timely collect and remit to the
appropriate authority any such Taxes;
(xix)    any commingling of any Collections by such Originator relating to the
Receivables or Related Assets with any of its own funds or the funds of any
other Person (including the commingling of Collections of Receivables with
Subject Collections);
(xx)    the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;
(xxi)    any failure by such Originator to obtain consent from any Obligor prior
to the assignment of any Receivable and Related Assets pursuant to the terms of
this Agreement;
(xxii)    any breach of any Contract as a result of the sale or contribution
thereof or any Receivables related thereto pursuant to this Agreement;


27



--------------------------------------------------------------------------------




(xxiii)    any inability of such Originator or Buyer to assign any Receivable or
Related Asset as contemplated under the Transaction Documents; or the violation
or breach by such Originator of any confidentiality provision, or of any similar
covenant of non‑disclosure, with respect to any Contract, or any other
Originator Indemnified Amount with respect to or resulting from any such
violation or breach; or
(xxiv)    any other amount paid or payable pursuant to Section 5.02 or 14.04 of
the Receivables Purchase Agreement.
(b)    After‑Tax Basis. Indemnification in respect of Taxes described in clauses
(xvi) and (xviii) above shall be in an amount necessary to make the Originator
Indemnified Party whole after taking into account any tax consequences to the
Originator Indemnified Party of the payment of any of the aforesaid Taxes and
the receipt of the indemnity provided hereunder or of any refund of any such Tax
previously indemnified hereunder, including the effect of such Tax or refund on
the amount of Tax measured by net income or profits which is or was payable by
the Originator Indemnified Party.
SECTION 7.2    Contribution. If for any reason the indemnification provided
above in this Article VII is unavailable to an Originator Indemnified Party or
is insufficient to hold an Originator Indemnified Party harmless, then each
Originator shall contribute to the amount paid or payable by the Originator
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by the Originator Indemnified Party on the one hand and such Originator on the
other hand but also the relative fault of the Originator Indemnified Party as
well as any other relevant equitable considerations.
ARTICLE VIII

MISCELLANEOUS
SECTION 8.1    Amendments, Etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Originator therefrom shall in any
event be effective unless the same shall be in writing and signed by Buyer,
Administrative Agent and (if an amendment) the Lead Originator, and if such
amendment or waiver affects the obligations of the Performance Guarantor, the
Performance Guarantor consents in writing thereto, and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No Originator may amend or otherwise modify any other
Transaction Document executed by it without the written consent of Buyer and
Administrative Agent, and if such amendment or waiver affects the obligations of
the Performance Guarantor, the Performance Guarantor consents in writing
thereto.
SECTION 8.2    No Waiver; Remedies. No failure on the part of Buyer or any
Originator Indemnified Party to exercise, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. If an Event of Termination has occurred and is continuing, Buyer (or


28



--------------------------------------------------------------------------------




Administrative Agent as assignee of Buyer’s rights hereunder) shall have, in
addition to all other rights and remedies under this Agreement, any other
Transaction Document or otherwise, all other rights and remedies provided under
the UCC of each applicable jurisdiction and other Applicable Laws (including all
the rights and remedies of a secured party upon default under the UCC (including
the right to sell any or all of the Receivables and Related Assets)). The rights
and remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by Applicable Law. Each Originator hereby consents to and
agrees to be bound by the specific remedies provisions of Section 9.04 and 10.01
of the Receivables Purchase Agreement as if they were set forth herein mutatis
mutandis. Without limiting the foregoing, MUFG, individually and as
Administrative Agent, and each Purchaser Party and Group Agent, and any of their
Affiliates (the “Set-off Parties”) are each hereby authorized by each of the
parties hereto, at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held by and other
indebtedness at any time owing to any such Set-off Party to or for the credit to
the account of such party, against all due but unpaid obligations of such party,
now or hereafter existing under this Agreement or any other Transaction Document
(other than in respect of any repayment of Aggregate Capital or Interest by
Buyer pursuant to the Receivables Purchase Agreement), to any Affected Person,
any Originator Indemnified Party or any other Affected Person; provided, that
any Set-off Party shall notify such party prior to or concurrently with any such
set off.
SECTION 8.3    Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication and electronic mail) and faxed or delivered to each
party hereto, at its address set forth in Annex 2 or at such other address as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective, (a) if
personally delivered or sent by express mail, courier or certified mail, when
received, and (b) if transmitted by facsimile or electronic mail, when sent.
SECTION 8.4    Binding Effect; Assignment. Each Originator acknowledges that
institutions providing financing (by way of loans or purchases of Receivables or
interests therein) pursuant to the Receivables Purchase Agreement may rely upon
the terms of this Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall also, to the extent provided herein, inure to the benefit of the
parties to the Receivables Purchase Agreement. Each Originator acknowledges that
Buyer’s rights under this Agreement may be assigned to MUFG or another Purchaser
under the Receivables Purchase Agreement, consents to such assignment and to the
exercise of those rights directly by MUFG or another Purchaser to the extent
permitted by the Receivables Purchase Agreement and acknowledges and agrees that
MUFG, individually and as agent and Purchaser and the other Affected Persons and
each of their respective successors and permitted assigns are express third
party beneficiaries of this Agreement.
SECTION 8.5    Survival. The rights and remedies with respect to any breach of
any representation and warranty made by any Originator or Buyer pursuant to
Section 3.2, Article IV, the indemnification provisions of Article VII, and the
provisions of Sections 8.4, 8.5, 8.6, 8.8, 8.9, 8.10, 8.11, 8.12 and 8.14 shall
survive any termination of this Agreement and the provisions of


29



--------------------------------------------------------------------------------




Section 5.3(e) shall survive any termination of Media LLC as a party to this
Agreement other than pursuant to a termination of this Agreement in its
entirety.
SECTION 8.6    Costs, Expenses and Taxes. In addition to the rights of
indemnification granted under Section 7 hereof, each Originator, jointly and
severally, agrees to pay on demand: (a) all reasonable out-of-pocket costs and
expenses in connection with the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Transaction Documents
(together with all amendments, restatements, supplements, consents and waivers,
if any, from time to time hereto and thereto), including (i) the reasonable
Attorney Costs for the Administrative Agent and the other Purchaser Parties with
respect thereto and with respect to advising the Administrative Agent and the
other Purchaser Parties as to their rights and remedies under this Agreement and
the other Transaction Documents and (ii) reasonable and documented accountants’,
auditors’ and consultants’ fees and expenses for the Administrative Agent and
the other Purchaser Parties and the fees and charges of any Rating Agency
incurred in connection with the administration and maintenance of this Agreement
or advising the Administrative Agent or any other Purchaser Party as to their
rights and remedies under this Agreement or as to any actual or reasonably
claimed breach of this Agreement or any other Transaction Document and (b) all
stamp, franchise and other Taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement
and the other Transaction Documents, and agrees to indemnify each Originator
Indemnified Party and their respective Affiliates against any liabilities for,
or resulting from any delay in paying (or failure to pay), such Taxes and fees.
In addition, each Originator agrees to pay on demand all reasonable
out-of-pocket and documented costs and expenses (including reasonable Attorney
Costs), of the Administrative Agent and the other Purchaser Parties, incurred in
connection with the enforcement of any of their respective rights or remedies
under the provisions of this Agreement and the other Transaction Documents.
SECTION 8.7    Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement. This Agreement, together with the other Transaction Documents,
contains a final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire understanding among the parties hereto with respect to the subject
matter hereof, superseding all prior oral or written understandings.
SECTION 8.8    Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICT OF LAWS PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF BUYER IN
THE RECEIVABLES OR


30



--------------------------------------------------------------------------------




RELATED ASSETS IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK).
SECTION 8.9    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
SECTION 8.10    Consent to Jurisdiction; Waiver of Immunities. EACH ORIGINATOR
AND BUYER HEREBY ACKNOWLEDGES AND AGREES THAT:
(a)    IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED
STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF
ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR
FEDERAL COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING.
(b)    TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.
SECTION 8.11    Confidentiality. Each party hereto agrees to comply with, and be
bound by, the confidentiality provisions of Section 14.06 of the Receivables
Purchase Agreement as if they were set forth herein mutatis mutandis.
SECTION 8.12    No Proceedings. Each Originator agrees, for the benefit of the
parties to the Receivables Purchase Agreement, that it will not institute
against Buyer, or join any other Person in instituting against Buyer, any
Insolvency Proceeding from the Restatement Date until one year and one day after
the Final Payout Date. In addition, all amounts payable by Buyer to any
Originator pursuant to this Agreement shall be payable solely from funds
available for that purpose (after Buyer has satisfied all obligations then due
and owing under the Receivables Purchase Agreement).


31



--------------------------------------------------------------------------------




SECTION 8.13    No Recourse Against Other Parties. No recourse under any
obligation, covenant or agreement of Buyer contained in this Agreement shall be
had against any stockholder, employee, officer, director, member, manager
incorporator or organizer of Buyer.
SECTION 8.14    Grant of Security Interest. It is the intention of the parties
to this Agreement that the conveyance of each Originator’s right, title and
interest in and to the Receivables, the Related Assets and all the proceeds of
all of the foregoing to Buyer pursuant to this Agreement shall constitute an
absolute and irrevocable purchase and sale or capital contribution, as
applicable, and not a loan or pledge. Notwithstanding the foregoing, each
Originator does hereby grant, to Buyer a security interest to secure such
Originator’s obligations hereunder in all of such Originator’s now or hereafter
existing right, title and interest in, to and under the Receivables and the
Related Assets and that this Agreement shall constitute a security agreement
under Applicable Law.
SECTION 8.15    Binding Terms in Other Transaction Documents. Each Originator
hereby makes for the benefit of Administrative Agent, each Purchaser, each other
Secured Party, each of the representations, warranties, covenants, and
agreements, and accepts all other binding terms, including the waiver of any
rights, which are made expressly applicable to such Originator in any other
Transaction Document, each as if the same (together with any provisions
incorporated therein by reference) were set forth in full herein.
SECTION 8.16    Joint and Several Liability. Each of the representations,
warranties, covenants, obligations, indemnities and other undertakings of any
Originator hereunder shall be made jointly and severally, and are joint and
several liabilities of each of the Originators hereunder.
SECTION 8.17    Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 8.18    Lead Originator.
(a)    Each Originator hereby irrevocably appoints and constitutes Outernet
(“Lead Originator”) as its agent and attorney-in-fact to (i) provide all notices
and instructions to be given by the Originators or any thereof under this
Agreement and the other Transaction Documents (and any notice or instruction
provided by Outernet shall be deemed to be given by the applicable Originator
and shall bind such Originator), (ii) receive notices and instructions to be
given to the Originators or any thereof under this Agreement and the other
Transaction Documents (and any notice or instruction provided to Outernet shall
be deemed to have been given to the applicable Originator), (iii) make payments
required to be paid by the Originators or any thereof under this Agreement and
the other Transaction Documents (and any payment made by Lead Originator shall
be deemed to be paid by the applicable Originator), (iv) receive payments and
disbursements to be made to the Originators or any thereof under this Agreement
and the other Transaction Documents (and any payment made to Outernet shall be
deemed to be paid to the applicable Originator), (v) take any such action on
behalf of the Originators as the Lead Originator deems


32



--------------------------------------------------------------------------------




appropriate to effectuate the transfers contemplated under the Transaction
Documents and to exercise such other powers as are reasonably incidental thereto
to carry out the purposes of this Agreement and the other Transaction Documents
(and any action by Lead Originator shall be deemed to be made by the applicable
Originator and shall bind such Originator) and (vi) execute and deliver any
amendments, consents, waivers or other instruments related to this Agreement and
the other Transaction Documents on behalf of the other Originators (and any such
amendment, consent, waiver or other instrument shall be binding upon and
enforceable against each other Originator to the same extent as if made directly
by such Originator).
(b)    Lead Originator hereby accepts the appointment by the Originators to act
as the agent and attorney-in-fact of the Originators pursuant to this Section
8.18. Lead Originator shall ensure that the disbursement of any payments to any
Originator paid to or for the account of Lead Originator shall be paid to or for
the account of such Originator.
[SIGNATURE PAGES FOLLOW]


33



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
OUTFRONT MEDIA LLC,
as an Originator and as Servicer




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer


OUTFRONT MEDIA RECEIVABLES TRS, LLC,
as Buyer




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer


S-1    TRS Purchase and Sale Agreement



--------------------------------------------------------------------------------




OUTFRONT MEDIA GROUP LLC,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer


OUTFRONT MEDIA OUTERNET INC.,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer




OUTFRONT MEDIA SPORTS INC.,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer




OUTFRONT MEDIA VW COMMUNICATIONS LLC,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer




OUTFRONT MEDIA BUS ADVERTISING LLC,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer




S-2    TRS Purchase and Sale Agreement



--------------------------------------------------------------------------------






OUTFRONT MEDIA SAN FRANCISCO LLC,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer




OUTFRONT MEDIA BOSTON LLC,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer




ROCKBRIDGE SPORTS, MEDIA AND ENTERTAINMENT, LLC,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer






S-3    TRS Purchase and Sale Agreement



--------------------------------------------------------------------------------





Schedule I

LIST AND LOCATION OF EACH ORIGINATOR
Originator
Location
Outfront Media Group LLC
Delaware
Outfront Media Outernet Inc.
Delaware
Outfront Media Sports Inc.
Delaware
Outfront Media VW Communications LLC
New York
Outfront Media Bus Advertising LLC
New York
Outfront Media San Francisco LLC
New York
Outfront Media Boston LLC
New York
Outfront Media LLC
Delaware
Rockbridge Sports, Media and Entertainment, LLC
Virginia





Schedule 1, Page 1    



--------------------------------------------------------------------------------





ANNEX 1
UCC DETAILS SCHEDULE
(1)
Outfront Media LLC:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    


Annex 1, Page 1    



--------------------------------------------------------------------------------




Name
Date
OS Baseline Inc., an Arizona corporation, Decade Communications Group, Inc., a
Colorado corporation and Bench Advertising Company of Colorado, Inc., a Colorado
corporation merged into Outdoor Systems, Inc., a Delaware corporation
June 24, 1998
Burma Acquisition Corp., a Delaware corporation merged into Outdoor Systems,
Inc., a Delaware corporation
December 7, 1999
Outdoor Systems Inc. changed its name to Infinity Outdoor, Inc.
February 23, 2000
Infinity Outdoor, Inc. changed its name to Viacom Outdoor Inc.
August 28, 2001
Premere Media, Inc., an Illinois corporation merged into Vicom Outdoor Inc., a
Delaware corporation
December 28, 2005
Viacom Outdoor Inc. changed its name to CBS Outdoor Inc.
December 29, 2005
National Advertising Company, a Delaware corporation merged into CBS Outdoor
Inc., a Delaware corporation
December 22, 2006
OS Bus, Inc., a Georgia corporation merged into CBS Outdoor Inc., a Delaware
corporation
December 28, 2007
San Francisco Walls, Inc., a California corporation merged into CBS Outdoor
Inc., a Delaware corporation
December 28, 2007
Outdoor Systems (New York), Inc., a New York corporation merged into CBS Outdoor
Inc., a Delaware corporation
December 28, 2007
OS Florida, Inc., a Florida corporation merged into CBS Outdoor Inc., a Delaware
corporation
December 28, 2007
Infinity Outdoor of Florida Holding Co., a Delaware corporation merged into CBS
Outdoor Inc., a Delaware corporation
December 28, 2007
Infinity Outdoor of Florida Inc., a Florida corporation merged into CBS Outdoor
Inc., a Delaware corporation
December 28, 2007
CBS Outdoor Inc. converted to a limited liability company, CBS Outdoor LLC
June 20, 2013
CBS Outdoor LLC changed its name to Outfront Media LLC
November 20, 2014



(d)    Federal Taxpayer ID Number


46-4042148                    


(e)    Jurisdiction of Organization


Annex 1, Page 2



--------------------------------------------------------------------------------






Delaware


(f)    True Legal Name


Outfront Media LLC


(g)    Organizational Identification Number


2337422




(2)
Outfront Media Group LLC:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    
Name
Date
Winston Networks Inc. changed its name to Viacom Outdoor Group Inc.
September 7, 2001
Viacom Outdoor Group Inc. changed its name to CBS Outdoor Group Inc.
January 2, 2006
Transportation Displays Inc., a Delaware corporation, merged into CBS Outdoor
Group Inc., a Delaware corporation
December 31, 2007
CBS Outdoor Group Inc., a Delaware corporation, changed to CBS Outdoor Group
LLC, a Delaware limited liability company
December 23, 2013
CBS Outdoor Group LLC changed its name to Outfront Media Group LLC
November 20, 2014



(d)    Federal Taxpayer ID Number


13-2660769                    


(e)    Jurisdiction of Organization


Annex 1, Page 3



--------------------------------------------------------------------------------






Delaware


(f)    True Legal Name


Outfront Media Group LLC


(g)    Organizational Identification Number


681120


(3)
Outfront Media Outernet Inc.:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    
Name
Date
SS Merger Corporation, a Delaware Corporation, merged into SignStorey, Inc., a
Delaware corporation
October 5, 2007
SignStorey, Inc. changed its name to CBS Outernet Inc.
October 9, 2007
CBS Outernet Inc. changed its name to Outfront Media Outernet Inc.
November 20, 2014



(d)    Federal Taxpayer ID Number


04-3531204                    


(e)    Jurisdiction of Organization


Delaware


(f)    True Legal Name


Outfront Media Outernet Inc.


Annex 1, Page 4



--------------------------------------------------------------------------------






(g)    Organizational Identification Number


3285861


(4)
Outfront Media Sports Inc.:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    
Name
Date
Pro-Serve Marketing, Inc. changed its name to Premier Sports Marketing, Inc.
April 1, 1991
Premier Sports Marketing, LLC, an Arizona limited liability company, and Phoenix
Product Group, LLC, an Arizona limited liability company, merged with and into
Premier Sports Marketing, Inc., a Delaware corporation, and Premier Sports
Marketing, Inc. changed its name to OSI Sports Marketing, Inc.
July 14, 1999
OSI Sports Marketing, Inc. changed its name to Viacom Outdoor Sports Marketing
Inc.
August 28, 2001
Viacom Outdoor Sports Marketing Inc. changed its name to CBS Collegiate Sports
Properties Inc.
April 19, 2006
CBS Collegiate Sports Properties Inc. changed its name to Outfront Media Sports
Inc.
November 20, 2014



(d)    Federal Taxpayer ID Number


77-0141025                    


(e)    Jurisdiction of Organization


Delaware


(f)    True Legal Name


Annex 1, Page 5



--------------------------------------------------------------------------------






Outfront Media Sports Inc.


(g)    Organizational Identification Number


2086110

(5)
Outfront Media VW Communications LLC:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    
Name
Date
Van Wagner Communications, Inc., a New York corporation, merged into Van Wagner
Communications, LLC, a New York limited liability company,
March 17, 1998
Scrolling Corporation of America, a New York corporation, merged into Van Wagner
Communications, LLC, a New York limited liability company
March 17, 1998
Van Wager LA East Side, LLC, a California limited liability company, Van Wager
LA West Side, LLC, a California limited liability company, and Van Wagner
Communications, LLC, a New York limited liability company, merged into Van
Wagner Communications, LLC, a New York limited liability company
March 23, 2006
Van Wagner Communications, LLC, a New York limited liability company, and Boston
Outdoor Media LLC, a New York limited liability company, merged into Van Wagner
Communications, LLC, a New York limited liability company.
January 1, 2008
Van Wagner Communications, LLC changed its name to OA VW LLC
November 19, 2014
OA VW LLC changed its name to Outfront Media VW Communications LLC
November 20, 2014



Annex 1, Page 6



--------------------------------------------------------------------------------






(d)    Federal Taxpayer ID Number


13-3984032                    


(e)    Jurisdiction of Organization


New York


(f)    True Legal Name


Outfront Media VW Communications LLC


(g)    Organizational Identification Number


2194894




(6)
Outfront Media Bus Advertising LLC:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    
Name
Date
Van Wagner Manufacturing, LLC changed its name to Van Wagner New Jersey Transit
Advertising, LLC
September 26, 2007
Van Wagner New Jersey Transit Advertising, LLC changed its name to Van Wagner
Bus Advertising, LLC
February 22, 2010
Van Wagner Bus Advertising, LLC changed its name to Outfront Media Bus
Advertising LLC
November 20, 2014



(d)    Federal Taxpayer ID Number


20-3168797                    


Annex 1, Page 7



--------------------------------------------------------------------------------






(e)    Jurisdiction of Organization


New York


(f)    True Legal Name


Outfront Media Bus Advertising LLC


(g)    Organizational Identification Number


3223510




(7)
Outfront Media San Francisco LLC:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    
Name
Date
Van Wagner San Francisco, LLC changed its name to Outfront Media San Francisco
LLC
November 20, 2014



(d)    Federal Taxpayer ID Number


27-0631817                    


(e)    Jurisdiction of Organization


New York


(f)    True Legal Name


Outfront Media San Francisco LLC


Annex 1, Page 8



--------------------------------------------------------------------------------






(g)    Organizational Identification Number


3834775




(8)
Outfront Media Boston LLC:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    
Name
Date
Van Wagner Boston, LLC changed its name to Outfront Media Boston LLC
November 20, 2014



(d)    Federal Taxpayer ID Number


27-0631945                    


(e)    Jurisdiction of Organization


New York


(f)    True Legal Name


Outfront Media Boston LLC


(g)    Organizational Identification Number


3834779






Annex 1, Page 9



--------------------------------------------------------------------------------




(9)
Rockbridge Sports, Media and Entertainment, LLC:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    
None.


(d)    Federal Taxpayer ID Number


45-2740888                    


(e)    Jurisdiction of Organization


Virginia


(f)    True Legal Name


Rockbridge Sports, Media and Entertainment, LLC


(g)    Organizational Identification Number


S3704089








Annex 1, Page 10



--------------------------------------------------------------------------------





ANNEX 2
NOTICE INFORMATION
If to an Originator, to the following, as applicable:
c/o OUTFRONT Media Inc.
405 Lexington Avenue, 17th Floor
New York, NY 10174
Attn: General Counsel; Chief Financial Officer
Tel: (212) 297-6400
Fax: (212) 297-6552
Email: richard.sauer@outfrontmedia.com; matthew.siegel@outfrontmedia.com


If to Buyer:


c/o OUTFRONT Media Inc.
405 Lexington Avenue, 17th Floor
New York, NY 10174
Attention:   General Counsel; Chief Financial Officer
Tel:  (212) 297-6400
Fax:(212) 297-6552
Email: richard.sauer@outfrontmedia.com; matthew.siegel@outfrontmedia.com
            
With a copy to Purchaser and Administrative Agent at their respective addresses
set forth in the Receivables Purchase Agreement.




Annex 2, Page 1



--------------------------------------------------------------------------------





Exhibit 2.2
FORM OF NOTE
NON-NEGOTIABLE SUBORDINATED NOTE
as of [ ], 20__
FOR VALUE RECEIVED, the undersigned, Outfront Media Receivables TRS, LLC, a
Delaware limited liability company (“Buyer”), promises to pay to Outfront Media
Outernet Inc., a Delaware corporation, for the benefit of itself as an
Originator and the other Originators (as defined in the Purchase and Sale
Agreement referred to below), on the terms and subject to the conditions set
forth herein and in the Purchase and Sale Agreement referred to below, the
aggregate unpaid purchase price of all Receivables and Related Assets purchased
and to be purchased by Buyer pursuant to the Purchase and Sale Agreement through
an increase in the principal amount of this Note. Such amount as shown in the
records of Outfront Media LLC, a Delaware limited liability company, as initial
servicer (in such capacity, the “Servicer”) shall be rebuttable presumptive
evidence of the principal amount owing under this note (this “Note”).
1.    Purchase and Sale Agreement. This Note is the Subordinated Note described
in Section 2.3(e) of, and is subject to the terms and conditions set forth in,
the TRS Purchase and Sale Agreement, dated as of July 19, 2019 (as the same may
be amended, supplemented, or otherwise modified in accordance with its terms,
the “Purchase and Sale Agreement”), among the various entities from time to time
party thereto as Originators, the Servicer and Buyer. Reference is hereby made
to the Purchase and Sale Agreement for a statement of certain other rights and
obligations of Buyer, the Servicer and the Originators. In the case of any
conflict between the terms of this Note and the terms of the Purchase and Sale
Agreement, the terms of the Purchase and Sale Agreement shall control.
2.    Definitions; Interpretation. Capitalized terms used (but not defined)
herein have the meanings ascribed thereto in (or by reference in) the Purchase
and Sale Agreement, and this Note shall be interpreted in accordance with
Section 1.2 of the Purchase and Sale Agreement. In addition, as used herein, the
following terms have the following meanings:
“Final Maturity Date” means the date that falls one year and one day after the
later of (a) the Purchase and Sale Termination Date and (b) the Final Payout
Date.
“Junior Liabilities” means all obligations of Buyer to the Originators under
this Note.
“Senior Interests” means (a) the security interest granted to Administrative
Agent in the Collateral for the benefit of the Secured Parties pursuant to the
Receivables Purchase Agreement, (b) the Aggregate Capital, (c) all Seller
Obligations and (d) all other obligations of Buyer to the Senior Interest
Holders, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due on or
before the Final Maturity Date.


Exhibit 2.2, Page 1





--------------------------------------------------------------------------------




“Senior Interest Holders” means, collectively, the Administrative Agent and the
other Affected Persons and their permitted assigns.
“Subordination Provisions” is defined in Section 7 hereof.
3.    Interest. Subject to the Subordination Provisions, interest shall accrue
on the aggregate unpaid principal amount of this Note outstanding on each day at
a variable rate determined to be a fair market rate from time to time by and
between Buyer and Outernet, with reference to market conditions, which rate
shall in no instance be lower than the sum of 1%, plus the Adjusted LIBOR.
4.    Interest Payment Dates. Subject to the Subordination Provisions, Buyer
shall pay accrued interest on this Note for each Settlement Period on each
Settlement Date (or on such earlier date as Buyer may elect from time to time)
and on the Final Maturity Date (or, if any such day is not a Business Day, the
next succeeding Business Day). Buyer also shall pay accrued interest on the
principal amount of each prepayment hereof on the date of each such prepayment.
5.    Basis of Computation. Interest accrued hereunder shall be computed for the
actual number of days elapsed on the basis of a 360-day year.
6.    Principal Payment Dates. Subject to the Subordination Provisions, any
unpaid principal of this Note shall be paid on the Final Maturity Date (or, if
such date is not a Business Day, the next succeeding Business Day). Subject to
the Subordination Provisions, the principal amount of and accrued interest on
this Note may be prepaid on any Business Day without premium or penalty.
7.    Subordination Provisions. Buyer covenants and agrees, and each Originator
and any other holder of this Note (collectively, the “Holder” and any thereof, a
“Holder”), by its acceptance of this Note (or a beneficial interest herein),
likewise covenants and agrees on behalf of itself and any Holder, in each case,
for the benefit of the other and for the benefit of the Senior Interest Holders,
that the payment of all Junior Liabilities is hereby expressly subordinated in
right of payment to the payment and performance of the Senior Interests to the
extent and in the manner set forth in the following clauses of this Section 7
(the “Subordination Provisions”):
(a)    No payment or other distribution of Buyer’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Note except to the extent such payment or other
distribution is (i) permitted under the Receivables Purchase Agreement or (ii)
made pursuant to Sections 4 or 6 of this Note.
(b)    (i) In the event of any Event of Bankruptcy involving Buyer, and (ii) on
and after the occurrence of the Purchase and Sale Termination Date, the Senior
Interests (other than unasserted contingent indemnification obligations) shall
first be paid in full and in cash before any Originator shall be entitled to
receive and to retain any payment or distribution in respect of this Note. In
order to implement the foregoing: (A) all payments and distributions of any kind
or character in respect of this Note to which a Holder would be entitled except
for this subsection 7(b) shall be made directly to Administrative Agent (for the
benefit of the Senior Interest Holders); and (B) each Holder


Exhibit 2.2, Page 2





--------------------------------------------------------------------------------




hereby irrevocably agrees that Administrative Agent, in the name of any Holder
or otherwise, may demand, sue for, collect, receive and receipt for any and all
such payments or distributions, and file, prove and vote or consent in any
proceeding related to such Event of Bankruptcy with respect to any and all
claims of the Holder relating to this Note, in each case until the Senior
Interests (other than unasserted contingent indemnification obligations) shall
have been paid in full and in cash.
(c)    In the event that any Holder receives any payment or other distribution
of any kind or character from Buyer or from any other source whatsoever, in
respect of this Note, other than as expressly permitted by the terms of this
Note, such payment or other distribution shall be received in trust for the
Senior Interest Holders and shall immediately be turned over in cash by such
Holder to Administrative Agent (for the benefit of the Senior Interest Holders)
until the Senior Interests (other than unasserted contingent indemnification
obligations) have been paid in full and in cash. All payments and distributions
received by Administrative Agent in respect of this Note, to the extent received
in or converted into cash, may be applied by Administrative Agent (for the
benefit of the Senior Interest Holders) first, to the payment of any and all
expenses (including, without limitation, attorneys’ fees and other legal
expenses) paid or incurred by Administrative Agent or the Senior Interest
Holders in enforcing these Subordination Provisions, or in endeavoring to
collect or realize upon the Junior Liabilities, and second, any balance thereof
shall, solely as between the Originators on the one hand and the Senior Interest
Holders on the other hand, be applied by Administrative Agent toward the payment
of the Senior Interests in a manner determined by Administrative Agent to be in
accordance with the Receivables Purchase Agreement.
(d)    Upon the payment in full and in cash of all Senior Interests (other than
unasserted contingent indemnification obligations), the Holder shall be
subrogated to the rights of the Senior Interest Holders to receive payments or
distributions from Buyer that are applicable to the Senior Interests until this
Note is paid in full and in cash.
(e)    These Subordination Provisions are intended solely for the purpose of
defining the relative rights of the Holder, on the one hand, and the Senior
Interest Holders, on the other hand. Nothing contained in these Subordination
Provisions or elsewhere in this Note is intended to or shall impair, as between
Buyer, its creditors (other than the Senior Interest Holders) and the Holder,
Buyer’s obligation, which is unconditional and absolute, to pay this Note as and
when the same shall become due in accordance with the terms hereof and of the
Purchase and Sale Agreement or to affect the relative rights of the Holder and
creditors of Buyer (other than the Senior Interest Holders).
(f)    Each Holder shall not, until the Senior Interests (other than unasserted
contingent indemnification obligations) have been paid in full and in cash: (i)
cancel, waive, forgive, transfer or assign, or commence legal proceedings to
enforce or collect, or subordinate to any obligation of Buyer, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, or now or hereafter existing, or due or to become due, other than
the Senior Interests, this Note, or any rights in respect thereof or (ii)
convert this Note into an equity interest in Buyer, unless, in the case of each
of clauses (i) and (ii) above, the Holder shall have received the prior written
consent of Administrative Agent.


Exhibit 2.2, Page 3





--------------------------------------------------------------------------------




(g)    Each Holder shall not commence, or join with any other Person in
commencing, any proceedings related to an Event of Bankruptcy with respect to
Buyer until at least one year and one day shall have passed since the Senior
Interests (other than unasserted contingent indemnification obligations) shall
have been paid in full and in cash.
(h)    If, at any time, any payment (in whole or in part) made with respect to
any Senior Interest is rescinded or must be restored or returned by a Senior
Interest Holder (whether in connection with any Event of Bankruptcy or
otherwise), these Subordination Provisions shall continue to be effective or
shall be reinstated, as the case may be, as though such payment had not been
made.
(i)    Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice or demand to the Holder, and without waiving any of
its rights under these Subordination Provisions, take any or all of the
following actions: (i) retain or obtain an interest in any property securing any
of the Senior Interests pursuant to, and to the extent set forth in, the
Transaction Documents; (ii) retain or obtain the primary or secondary
obligations of any other obligor or obligors with respect to any of the Senior
Interests; (iii) extend or renew for one or more periods (whether or not longer
than the original period), alter or exchange any of the Senior Interests, or
release or compromise any obligation of any nature with respect to any of the
Senior Interests in accordance with the Transaction Documents; (iv) amend,
supplement, or otherwise modify any Transaction Document in accordance with the
terms thereof; and (v) release its security interest in, or surrender, release
or permit any substitution or exchange for all or any part of any rights or
property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property.
(j)    The Holder hereby waives: (i) notice of acceptance of these Subordination
Provisions by any of the Senior Interest Holders; (ii) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests;
and (iii) all diligence in enforcement, collection or protection of, or
realization upon the Senior Interests, or any thereof, or any security therefor.
(k)    These Subordination Provisions constitute a continuing offer from Buyer
to all Persons who become the holders of, or who continue to hold, Senior
Interests; and these Subordination Provisions are made for the benefit of the
Senior Interest Holders, and Administrative Agent may proceed to enforce such
provisions on behalf of each of such Persons.
8.    Cumulative Remedies; Amendments, Etc. No failure or delay on the part of
the Servicer or any Originator in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No amendment, modification or waiver of,
or consent with respect to, any provision of this Note shall in any event be
effective unless (a) the same shall be in writing and signed and delivered by
Buyer and the Holder and acknowledged and agreed to by Administrative Agent, and
(b) all consents required for such actions under the Transaction Documents shall
have been received by the appropriate Persons.


Exhibit 2.2, Page 4





--------------------------------------------------------------------------------




9.    Limitation on Interest. Notwithstanding anything in this Note to the
contrary, Buyer shall never be required to pay unearned interest on any amount
outstanding hereunder, and shall never be required to pay interest on the
principal amount outstanding hereunder, at a rate in excess of the maximum
interest rate that may be contracted for, charged or received without violating
applicable federal or state law.
10.    Negotiation. This Note is not negotiable.
11.    Governing Law. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
12.    Captions. Paragraph captions used in this Note are provided solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Note.
[Signature Follows]


Exhibit 2.2, Page 5





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed as
of the date hereof.
OUTFRONT MEDIA RECEIVABLES TRS, LLC






By:_____________________________________
Name:
Title:












Exhibit 2.2, Page 6





--------------------------------------------------------------------------------





Exhibit 2.5
FORM OF PURCHASE REPORT


Originators:
________________________________
 
Purchaser:
Outfront Media Receivables TRS, LLC
 
Delivery Date:
________________ ___, 20___
 
 
1.
Initial Unpaid Balance of Receivables sold or contributed during the preceding
calendar month:
$ __________
 




2.




Aggregate Purchase Price of Receivables sold or contributed during the preceding
calendar month:
$ __________
 
 
 
 


3.


Aggregate Purchase Price of Receivables sold or contributed during the preceding
calendar month that was paid in cash: $ __________


 


4.


Aggregate Purchase Price of Receivables sold or contributed during the preceding
calendar month that was paid by increasing the Subordinated Note:
$ __________


 


[5.


Aggregate Purchase Price of Receivables sold or contributed during the preceding
calendar month that was paid in the form of a capital contribution:
$ __________]


 


6.


Sellers’ Net Worth on the last day of the preceding calendar month: $ __________


 


7.


Reductions in the Subordinated Note during the preceding calendar month: $
__________


 



Exhibit 2.5, Page 1
 



--------------------------------------------------------------------------------






8.


Outstanding principal balance of the Subordinated Note on the last day of the
preceding calendar month: $ __________


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









Exhibit 2.5, Page 2



